DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-13, 17-19, 26-27, 30-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The applicants previously amended claim 10 to recite:
determining a heater characteristic for the warewash machine based upon testing of the warewash machine; and 
configuring the controller of the warewash machine to automatically determine a time for a delime operation to occur based upon at least each of (i) the identified water hardness, (ii) the determined heater characteristic, and (iii) a volume of water used in the warewash machine over time.
The applicants also previously amended claim 26 to recite:
A method of setting up a warewash machine for delime operations, the warewash machine being of a specific type and including a chamber with a recirculated spray system for spraying liquid within the chamber, a heater for heating water used in the warewash machine, and a controller for controlling ware cleaning cycles of the warewash machine and for controlling delime operations of the warewash machine, the controller including an associated user interface, the method comprising the steps of: 
identifying a water hardness of water that will be used in the machine;
determining a heater characteristic for the warewash machine based upon test data for the specific type of warewash machine, wherein the heater characteristic indicates a tendency of the heater to scale up; and configuring the controller of the warewash machine to automatically determine when to generate delime operation alerts on the user interface based upon at least each of (i) the identified water hardness, (ii) the determined heater characteristic, and (iii) a volume of water used in the warewash machine over time, such that higher identified water hardness results in more frequent delime operation alerts.

The applicants also previously amended claim 13 to recite:
the heater characteristic is a number with unit of grains.
The applicants also previously filed claim 30 that recites similar limitations.

The applicants also filed new claim 35 that requires: configuring the controller of the warewash machine to automatically determine when to generate delime operation alerts on the user interface based upon at least each of (i) an identified water hardness of a location at which the warewash machine is installed, (ii) a predetermined heater characteristic that indicates a tendency of the heater to scale up, the predetermined heater characteristic incorporated into the controller, and (iii) a volume of water used in the warewash machine over time, such that higher identified water hardness results in more frequent delime operation alerts.

The claims are not enabled by the specification.
With respect to determining heater characteristics and configuring the controller the specification states:
[0061] The batch system model as shown by Equation (1) considers the cycles per day (Cd), the number of fill-dumps per day (F), the rinse water volume per cycle (R), the tank volume (T), total water hardness (H) and a predefined constant "k" that acts as the heater characteristic of the machine. "k" is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc. 

    PNG
    media_image1.png
    84
    317
    media_image1.png
    Greyscale


[0062] The continuous system model as shown by Equation (2) considers the rinse flow rate (Rf, in gpm), rinse on time per day (Rt), the number of fill-dumps per day (F), the tank volume (T), total water hardness (H) and a constant "k". k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc. 


    PNG
    media_image2.png
    71
    333
    media_image2.png
    Greyscale


[0063] The total fill/rinse pump on-time (t) model of Equation (3) relates only the total water hardness (H)-grains/gal and the constant "k" (grains) to initiation the deliming processes. Again, "k" is obtained from both the lab and field data and is the same for each machine in Equations (1) and (2). 

    PNG
    media_image3.png
    80
    298
    media_image3.png
    Greyscale



The disclosure fails to provide any working example of determining the referenced “k”.
The disclosure fails to specify any laboratory and field data needed.
The disclosure fails to provide how the “k” is determined from the laboratory and field data.
The disclosure fails to provide any direction regarding determination of “k”.
The claims are broad and fail to define “testing”.
The claims also fail to provide any specifics of “determining”.
The disclosure fails to disclose how the referenced "k" is obtained from both laboratory and field data.
The disclosure fails to disclose how the referenced "k" in units of grains is obtained based upon number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
It appears that the referenced “k” in units of grains is not a conventional characteristic of heaters known from the art. 
Grain is the unit conventionally used for measuring mass. Grain is equal to 64.79891 milligrams.
The disclosure fails to disclose how the heater characteristic in units of grains is related to number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
The disclosure fails to disclose how the heater characteristic in units of grains can be determined based upon number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
The invention is in the complex art with low predictability and requiring an advanced level of skills of an ordinary artisan.
The deficiencies of the disclosure will require an ordinary skilled in the art to perform a large amount of undue experimentation to determine how to perform “determining” and “configuring” steps recited by the claims.
Due the above an ordinary skilled in the art will not be able to make or use the invention based on the content of the disclosure without a large amount of undue experimentation.

Claims 10-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite:
A method of configuring a warewash machine for delime operations, the warewash machine including a chamber with a recirculated spray system for spraying liquid within the chamber, a heater for heating water used in the warewash machine, and a controller for controlling ware cleaning cycles of the warewash machine and for controlling delime operations of the warewash machine, the method comprising the steps of:
identifying a water hardness of water that will be used in the machine;
determining a heater characteristic for the warewash machine based upon testing of the warewash machine; and 
configuring the controller of the warewash machine to automatically determine a time for a delime operation to occur based upon at least each of (i) the identified water hardness, (ii) the determined heater characteristic, and (iii) a volume of water used in the warewash machine over time.

Such is not supported by the original disclosure.
The applicants allege that the original claims 10, 13, and 16 support the newly introduced limitation. This is not persuasive. None of the referenced claims support for the claimed method of configuring a warewash machine comprising determining a heater characteristic for the warewash machine based upon testing of the same warewash machine.



The referenced original claims (similar to the previously discussed paragraph [00565] of the specification) at best provide support for the determining a heater characteristic for the warewash machine based upon test data for the type of machine being set up. 

The examiner was not able to find the support for the claimed method of configuring a warewash machine comprising determining a heater characteristic for the warewash machine based upon testing of the same warewash machine.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants filed new claim 35, which requires: configuring the controller of the warewash machine to automatically determine when to generate delime operation alerts on the user interface based upon at least each of (i) an identified water hardness of a location at which the warewash machine is installed, (ii) a predetermined heater characteristic that indicates a tendency of the heater to scale up, the predetermined heater characteristic incorporated into the controller, and (iii) a volume of water used in the warewash machine over time, such that higher identified water hardness results in more frequent delime operation alerts.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports new claim.
The examiner was not able to find the support for the limitation of “a predetermined heater characteristic that indicates a tendency of the heater to scale up, the predetermined heater characteristic incorporated into the controller”. 

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims 10-13, 17-19, 26-27, 30-33 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement the applicants again allege that ordinary artisan having the applicants’ disclosure would understand that “k” may be determining/calculated based on repeatedly running the machine to determine how many days it takes for the scale on the heater to build up to the level that require deliming.
This is not persuasive.
Such contradict to the specification.
The specification states that "k" is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
Nothing on the record supports the applicants’ allegation regarding determination of “k”.

The explanation directed to the Declaration of Jeffrey R. Newcomer presented in the previous Office action is incorporated here and is repeated below:

The Declaration of Jeffrey R. Newcomer under 37 CFR 1.132 has been considered is not sufficient to overcome the rejections. The Declaration merely express the opinion of  Mr. Newcomer. The Declaration is not based on any evidence or legal standard.
With respect to the part of the Declaration regarding the units of grains:
It is noted that the Office never stated that the unit “grain” is not conventional.
In opposite, the Office indicated that Grain is the unit conventionally used for measuring mass. Grain is equal to 64.79891 milligrams. The Office position is that “k” in units of grains is not a conventional characteristic of heaters known from the art. It was expressly indicated in the previous Office action.
The declaration alleges that the original disclosure is enabled with respect to determining “k”.
The Declaration alleges that the Equation 1 allows calculation of “k” by solving the Equation.
The applicants further allege that an ordinary artisan having the determined parameters 
Cd, F, R, T, H, Rf, Rt may calculate “k” by running the machine controlling the parameters Cd, F, R, T, H, Rf, Rt and visually observing when the deliming is needed.
However, nothing on the record supports the referenced allegation.
The Equation 1 is disclosed by the specification for determining Days Before Delime.
 In contrast to the Declaration the specification teaches that  “k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
Nothing in the specification supports running the machine as alleged by the Declaration.
Nothing in the specification supports observing as alleged by the Declaration.
Nothing in the specification supports the calculations as alleged by the Declaration.
The Equation 1 is disclosed as to be incorporated in the logic of the machine to determine Days Before Delime.
The Declaration similarly alleges that Equation 2 allows determination of “k” by solving the Equation for known parameters H, F, T, Rf, Rt.
However, nothing on the record support such allegation.
In contrast to the referenced allegation the specification teaches that  “k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
Nothing in the specification supports running the machine as alleged by the Declaration.
Nothing in the specification supports observing as alleged by the Declaration.
Nothing in the specification supports the calculations as alleged by the Declaration.
The Equation 2 is disclosed as to be incorporated in the logic of the machine to determine Days Before Delime.
	The allegations and calculations presented in the Declaration simply do not have any support in the specification.
Moreover, it appears that the Declaration contradicts to the Specification, which states that “k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.


With respect to the rejection of claims 10-13 and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement the applicants allege that the original claims 10, 13, and 16 support the newly introduced limitation. 
This is not persuasive. 
None of the referenced claims support for the claimed method of configuring a warewash machine comprising determining a heater characteristic for the warewash machine based upon testing of the same warewash machine.
The referenced original claims (similar to the previously discussed paragraph [00565] of the specification) at best provide support for the determining a heater characteristic for the warewash machine based upon test data for the type of machine being set up. 

The examiner was not able to find the support for the claimed method of configuring a warewash machine comprising determining a heater characteristic for the warewash machine based upon testing of the same warewash machine.

The applicants have not provided arguments directed to rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711